Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to claims received 07/02/2021. Claims 1, 8, 15, 21, 23, and 26 are amended. Claims 1, 4-8, 11- 15 and 18-26 are pending.

Response to Arguments
	Regarding the applicant’s arguments directed at the rejection of claims 1, 8, and 15. 
	The applicant argues on pages 8-9 that neither Roy nor Dass teach “In the claims, a document to be shared in a co-browsing session is received from a user device. Textual data is extracted from the document and an HTML format version of the document comprising the textual data is created. No cited reference discloses, teaches, or suggests such a system.”. 
	The examiner respectfully disagrees for the following reasons:
	(1) Roy teaches a co-browsing session “(Roy: Fig. 1 ‘102’, ‘104’, ‘140’, Abstract, Col 5 lines 3 — 10 and 15 - 20, Col 10 lines 11-16. The Conversion server 140 receives a Microsoft Office formatted document from a host attendee 102 which is to be shared among the co-browsing collaboration session attendees 104 over the internet);” The Document is received from the device of an attendee.
	(2) Roy does not teach extraction of text but the examiner notes a few further things:
		(a) The examiner in hopes to advance prosecution brought in Das. But the examiner respectfully points out that conversion includes the step of extraction (though not explicitly recited in Roy). Please refer to following document from 2015 (https://support.sas.com/documentation/onlinedoc/dfdmstudio/2.5/dmpdmsug/Content/dfDMStd_Task_DocConvExtract.html) teaching the following (a) converting a document from one format into another, and further (b) how file conversion includes an extraction process, and (c) the extraction process is explicitly shown as for textual extraction in the conversion process. 
(Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 — 30, Col 4 lines 26 — 32. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130); creating an HTML format version of the document comprising the textual data (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 — 30, Col 4 lines 26 — 32. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130 and creates an HTML file from the extracted text).
	
	Regarding applicant arguments on page 9 directed at Roy not being analogous art. 
(1) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Roy is relevant as it manages and converts documents, which is suggested in the conversion process of Dass.

Regarding the applicants arguments on page 10 directed at claim 6:
The applicant argues that limitation of the claim are not taught by Skwirblies, the examiner respectfully disagrees for the following reasons:
	The claim recites transmitting a document converted from HTML to another format to a second user. Skwirblies teaches that a downloading user (the second user) downloads (equivalent to transmitting) a document converted HTML and pdf. The limitations reciting a “second” user does not require Skwirblies to explicitly define a first user, the second user is interpreted based on functionality (what does the second user do), the claim is being interpreted as shown above, similar to a user downloading a 

	Regarding the applicants arguments on page 10 directed at claim 7:
	The applicant argues that Li does not disclose the claim limitations of claim 7, the examiner respectfully disagrees for the following reasons:
	The claim is broad in its claim language. The word convert by definition is (to cause change in form, character, or function), the claim is directed at the HTML format version styling elements being restored, but the HTML format version having restored styling is still an HTML format document, and not a different file type. Therefore what is being claimed is the applicant defining converting to be restoring styling to an HTML document, therefore Li teaching restoring CSS style to an html document is the recited functionality of the claim. If the applicant is intending to claim something else, applicant advises amending the claim to more clearly define the desired functionality. 
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 8, 12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US Patent 7,149,776), hereby known as Roy, in view of Dass (US Patent 9,607,105), hereby known as Dass.

 	Regarding claim 1, Roy teaches a computer-implemented method for enabling document sharing in a co- browsing session (Roy: Abstract. Col 4 line 65 — Col 5 line 1. Each participant of a co- browsing session can collaborate and share a document), the method comprising performing operations as follows on a processor of a computer system: 
generating a graphical user interface (GUI) of the co-browsing session configured to display on a user device (Roy: Fig. 1 ‘102’, ‘104’, Abstract, Col 5 lines 11 — 14 and lines 41 - 44. Each co-browsing attendee views the shared content utilizing a web browser 102 104 with graphical user interface);
receiving a document to be shared in the co-browsing session from the user device via a network location (Roy: Fig. 1 ‘102’, ‘104’, ‘140’, Abstract, Col 5 lines 3 — 10 and 15 - 20, Col 10 lines 11-16. The Conversion server 140 receives a Microsoft Office formatted document from a host attendee 102 which is to be shared among the co-browsing collaboration session attendees 104 over the internet);
creating an HTML format version of the document comprising the textual data, wherein the HTML format version of the document is of a reduced file size as compared to the received document to be shared; (Examiner respectfully notes that converting a Microsoft word document to HTML is a well-known method to reduce file size prior to the effective filing date of the application, this document dated to Aug 24th 2018 ( https://www.howtogeek.com/361463/how-to-reduce-the-size-of-a-word-document-apart-from-compressing-images/ ) teaches “We tried this on our 721 KB DOCX file, and it converted it to a 383 KB HTML file” therefore the teachings of Roy to convert the document from a Microsoft Office application such as Microsoft word to HTML would lead to a reduce file size) (Roy: Fig. 1 ‘140’, ‘142’, Col 5 lines 3 — 10, Col 10 lines 11 - 16. The Microsoft Office formatted document received by the Conversion server 140 is converted to (i.e. creates an) HTML format file by the conversion module 142);
and
appending the HTML format version of the document to the GUI, wherein the GUI is configured to dynamically display the HTML format version of the document on the user device (Roy: Abstract, Col 3 line 61 — Col 4 line 3, Col 5 lines 3 — 10, Col 13 line 17 — Col 14 line 17. The document converted into HTML format is provided to the co-browsing session to be shared among the collaboration attendees utilizing web browsers. Dynamic Hypertext Markup Language (DHTML) is utilized to provide dynamic web page for viewing of the shared web interface).
wherein the HTML format version of the document is configured to be editable by a plurality of user devices participating in the co-browsing session. (Roy: Col 2 lines 44-67; Col 5 lines 21-40; editing, annotating, or manipulating by the co-browsing users, the documents, include HTML documents shared and displayed between the users of the co-browsing session)
Roy fails to expressly disclose extracting textual data from the document; and creating an HTML format version of the document comprising the textual data.
However, in the same field of endeavor, Dass shows extracting textual data from the document (i.e., personal document) (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 — 30, Col 4 lines 26 — 32. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130);
creating an HTML format version of the document comprising the textual data (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 — 30, Col 4 lines 26 — 32. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130 and creates an HTML file from the extracted text).


 	Claims 8 and 15 recite substantially the same features as claim 1 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Regarding claim 5, Roy and Dass show the method of claim 1, further comprising receiving authorization from the user device to enable a second user device to edit the HTML format version of the document (Roy: Col 2 lines 59 — 64, Col 3 lines 61 — 65, Col 6 lines 30 — 34. Communications manager 230 includes an authorization manager to enable a co-browser attendees to edit a shared HTML document).

Claims 12 and 19 recite substantially the same features as claim 5 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass applied to claims 1, 8 and 15 above, and further in view Zarzar (US Patent Application 2009/0006454), hereby known as Zarzar.

Regarding claim 4, Roy and Dass show the method of claim 1.

However, in the same field of endeavor, Zarzar shows wherein the GUI is configured to dynamically display the HTML format version of the document in a modal window on the user device (Zarzar: Fig. 4 ‘400’, [0042]. Dynamic HML (DHTML) is used to generate and display a modal dialog in a web based browser window (i.e. dialog box 400)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the modal window of Zarzar because in doing so provides for a more efficient web interface allowing the user to avoid interrupting the workflow on the main window.

 Claims 11 and 18 recite substantially the same features as claim 4 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass applied to claims 5, 12 and 19 above, and further in view Skwirblies (US Patent 7,581,175), hereby known as Skwirblies.

Regarding claim 6, Roy and Dass show the method of claim 5.
Roy and Dass fail to expressly disclose further comprising converting the HTML format version of the document to a different file type and transmitting the converted HTML format version of the document to the second user device.
However, in the same field of endeavor, Skwirblies shows further comprising converting the HTML format version of the document to a different file type and transmitting the converted HTML format version of the document to the second user device (Skwirblies: Abstract, Col 4 line 58 — 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the converting of Skwirblies because in doing so allows for an expanded environment for the user to utilize the document information such as in an Adobe application environment.

Claims 13 and 20 recite substantially the same features as claim 6 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass as applied to claims 15, 21 and 23, and further in view of Erickson (US Patent App 2003/0046407), hereafter known as Erickson.

Regarding claim 22, Roy and Dass show the method of claim 21.
Roy and Dass fail to expressly disclose further comprising receiving an edited version of the HTML format version of the document and generating an updated version of the document using the styling information and the edited version of the HTML format version of the document.
However, in the same field of endeavor, Erickson shows further comprising receiving an edited version of the HTML format version of the document and generating an updated version of the document using the styling information and the edited version of the HTML format version of the document (Erickson: [0035]. Proxy server 12 receives an HTML page and modifies it using MIME- appropriate formatting (i.e. styling) to generate an updates HTML page. The original HTML page was written (i.e. edited) upon creation).


Claim 24 recite substantially the same features as claim 22 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Regarding claim 26, Roy and Dass show the computer program product of claim 15.
Roy and Dass fail to expressly disclose wherein the steps further comprise receiving an edited version of the HTML format version of the document and generating an updated version of the document using the styling information and the edited version of the HTML format version of the document.
However, in the same field of endeavor, Erickson (2003/0046407) shows wherein the steps further comprise receiving an edited version of the HTML format version of the document and generating an updated version of the document using styling information extracted from the document (0030; resource formatting and tags included in the resource file) and the edited version of the HTML format version (0035; modified HTML) of the document (Erickson: [0030-0035]. Proxy server 12 receives an HTML page and modifies it using MIME-appropriate formatting (i.e. styling) to generate an updates HTML page including the previous mapping (extracted from the original)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the generating an updated version of Erickson because in doing so provides for an enhanced communication system by allowing a document to reformatted into another format providing an expanded environment in which to work with the document.

s 7, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, Dass and Skwirblies as applied to claims 6 and 13 above, and further in view of Li (US Patent Application 2019/0129923), hereby known as Li.

Regarding claim 7, Roy, Dass and Skwirblies show the method of claim 6.
Roy, Dass and Skwirblies fail to expressly disclose wherein converting the HTML format version of the document to the different file type comprises restoring styling elements to the HTML format version of the document.
However, in the same field of endeavor, Li shows wherein converting the HTML format version of the document to the different file type comprises restoring styling elements to the HTML format version of the document (Li: [0055], [0082]. The default CSS style is restored and displayed on the rendered web page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy, Dass and Skwirblies with the restoring styling elements of Li because in doing so allows the document to have styling information such as layout, colors and fonts restored to a default setting for the HTML web page with a smaller area providing a more efficient web interface.

Claims 14 and 25 recite substantially the same features as claim 7 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, Dass as applied to claims 1 and 8, and further in view of Priestas et al (US 20190005012 A1)

Regarding claim 21, Roy in view of Dass teach the method of claim 1, and is disclosed above, 

In an analogous art Priestas teaches extracting styling information (markup tags) from the document (document) and saving (storing) the styling information in memory separate (stored separately) from the textual data (0040; extracting text and styling information of the document and storing them separately)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Roy in view of Dass to explicitly include storing the text and styling information separately as is taught by Priestas
The suggestion/motivation for doing so is to be able to better preserve document construction

Claims 23 recite substantially the same features as claim 21 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US 20020072947 A1):  [0053] The collaboration work system 100 of the embodiment includes collaboration clients 102A and 102B as user systems interconnected through a session manager 101. For the respective collaboration clients, work areas 103A and 103B are created. The work areas 103A and 103B are areas displayed on the screens of the collaboration clients 102A and 102B, which are functions to be realized by software. Each of these work areas has the functions of, in addition to displaying, editing and so on, of various documents (e.g., HTML documents), entering, displaying, editing and so on, of an optional drawn graphic in the manner of superposition on currently displayed documents or graphics as annotation data. Each of the areas also has the functions of entering data to a data field included in HTML documents or the like, and displaying, and editing the entered data.
.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451